Case: 16-11059      Document: 00514045276         Page: 1    Date Filed: 06/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                    No. 16-11059                                       FILED
                                  Summary Calendar                                 June 22, 2017
                                                                                  Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                       Clerk


                                                 Plaintiff–Appellee,

v.

ALEXANDER COBOS, also known as Moe,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:15-CR-129-10


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Alexander Cobos has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Cobos has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Cobos’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11059    Document: 00514045276    Page: 2   Date Filed: 06/22/2017


                                No. 16-11059

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Cobos’s motion to file a pro se
brief is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.
1998).




                                      2